PER CURIAM.
On the examination of the record in this cause, this Court is of the view that its jurisdiction has been improperly invoked. It is, thereupon,
Ordered that, unless good cause be shown by the parties herein within five days from the date of the mailing of the notice to the parties, this cause, including the motion to dismiss the appeal and all other papers, shall be transferred to the District Court of Appeal, Third District.
It is so ordered.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ-, concur.